Citation Nr: 1416628	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for left knee disability, currently rated at 10 percent for degenerative joint disease.

2.  Entitlement to an increased disability rating for right knee disability, currently rated at 10 percent for degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Waco, Texas Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a February 2009 rating decision, the RO continued a 10 percent disability rating for chondromalacia of the bilateral knees.  In an August 2013 rating decision, the RO changed the evaluation of disabilities of the knees to separate ratings, effective June 29, 2010, for degenerative joint disease in the left and right knees.  The RO assigned a 10 percent rating for the left knee and a 10 percent rating for the right knee.  In March 2014, the Veteran wrote that he was continuing his appeal only as to increased ratings, higher than the existing ratings of 10 percent each, for degenerative joint disease in the left and right knees.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when a TDIU claim is raised by the record.  While the Veteran's claim and appeal for increased ratings for knee disabilities has been pending, the issue of a TDIU has been raised.  Specifically, in a March 2014 Travel Board hearing, the Veteran indicated that his service-connected knee disabilities and other service-connected disabilities caused him to leave his employment.  In light of the holding in Rice, the Board is considering the TDIU claim as part of the pending increased rating claims, and has incorporated it as an issue on appeal.

The Veteran's claims on appeal previously included a claim for service connection for post-traumatic stress disorder (PTSD).  In the August 2013 rating decision, the RO resolved that claim by granting service connection for PTSD.

The Veteran's claims on appeal also previously included claims for service connection for diabetes and erectile dysfunction, and claims for increased disability ratings for low back strain and for narrowing of the disc space between the T10 and T11 vertebrae.  In March 2014, the Veteran wrote that he was withdrawing those claims.  The Board acknowledges that those claims have been withdrawn.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Left knee disability has been manifested by degenerative joint disease producing pain and limitation of motion, without limitation to less than 45 degrees of flexion or to more than 10 degrees of extension, and by no more than slight instability of the knee.

2.  Right knee disability has been manifested by degenerative joint disease producing pain and limitation of motion, without limitation to less than 45 degrees of flexion or to more than 10 degrees of extension, and by no more than slight instability of the knee.

3.  The combined effects of the Veteran's PTSD, back disabilities, knee disabilities, and other service-connected disabilities make him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013). 

2.  Left knee instability warrants a 10 percent disability rating separate from the rating for degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2013).

3.  Right knee degenerative joint disease has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

4.  Right knee instability warrants a 10 percent disability rating separate from the rating for degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257.

5.  The Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Knee Disabilities

The Veteran is seeking higher disability ratings, or greater overall compensation, for the service-connected disabilities of his left and right knees.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is appealing the current evaluation of his knee disabilities, which is ratings of 10 percent for degenerative joint disease in each knee.  He contends that additional separate ratings may be warranted for instability in each knee.

Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).

Under the rating schedule, arthritis is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).

Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  When a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004).  

Recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  When semilunar cartilage has been removed from a knee, and the knee is symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

During service, the Veteran received treatment for knee pain, on most occasions in the left knee, on some occasions in both knees.  Clinicians diagnosed chondromalacia patella.  Treatment included physical therapy and the use of braces.

After service, the Veteran worked in equipment inspection.  Post-service records reflect ongoing and recurrent symptoms in one or both knees.  On VA examination in May 1995, the Veteran reported having occasional bilateral knee pain with running and using stairs.  He indicated that in recent years he had decreased activity and his knee symptoms diminished.  The examiner found that both knees had full ranges of motion without tenderness, laxity, subluxation, or instability.  The examiner's impression was mild degenerative changes of the knees.

In private treatment in October 1999, the Veteran was seen for right knee pain and effusion, diagnosed as degenerative joint disease and possible partial injury to the cartilage.

The Veteran had private treatment in September 2003, reporting that his left knee went out on him.  The treating physician noted slight effusion, and found left knee strain.  On follow-up in October 2003, severe left knee pain continued.  In December 2003, the physician noted that the Veteran's left knee had a complex tear of the medial meniscus, which was symptomatic.  The left knee also had symptomatic medial plica.  The Veteran underwent left knee surgery in January 2004.  The surgery included partial medial meniscectomy, and limited synovectomy, with excision of symptomatic plica.  On follow-up in March 2004, the left knee was tender and had some pain with squatting.  The Veteran walked without a limp.

On VA examination in April 2004, the Veteran reported having left knee pain about two times per week.  He indicated that he worked full time.  On examination, the left knee had motion from 0 to 140 degrees.  Stability of the knee was intact on testing.  The examiner found that the Veteran had no gait abnormality, and that his left knee produced no functional limitations on standing or walking.  The examiner indicated that the Veteran's left knee had chondromalacia, meniscus tear, and degenerative joint disease.

In private treatment in June 2004, the Veteran reported increased swelling and soreness in his left knee.  The treating clinician noted a little bit of fluid in the left knee, and some tenderness.  The clinician's assessment was synovitis.  The Veteran received a steroid injection in his left knee.

VA treatment notes reflect that the Veteran reported knee pain in February 2005.  In May 2005, he indicated that he had left knee pain.  A treating clinician prescribed a left knee brace, strengthening exercises, and pain medication.  In September 2005, the Veteran reported bilateral knee pain.  In April 2006, he stated that he had pain in both knees, worse in the left.  A clinician observed that the Veteran walked with an uneven but steady gait.

VA treatment notes from March 2007 reflect the Veteran's report of ongoing left knee pain.  He indicated that his left knee was now unstable, and had swelling and increasing pain despite medications and use of a brace.  A treating clinician noted that the left knee had a decreased range of motion, was painful, and had a positive result on the Lachman test (for anterior cruciate ligament injury).  

In an April 2007 VA orthopedic consultation, the Veteran reported ongoing left knee pain.  The treating clinician noted left knee medial joint tenderness.  The knee had motion from 0 to 140 degrees.  Collateral ligaments were intact with some laxity with testing.  Lachman and McMurray (for meniscus tear) tests were negative.  Left knee x-rays showed tricompartmental narrowing.  Left knee MRI showed evidence of degenerative change without a meniscal tear.  The clinician found that the Veteran's left knee had moderate degenerative changes.  The clinician recommended ongoing use of braces, exercises, and medication.  The Veteran received a steroid injection in his left knee.  

In VA treatment in June 2007, the Veteran stated that while he was walking his legs, mostly the left leg, just stopped.  He reported ongoing left and right knee pain, with worsening in the right knee.  In August 2007, he had a steroid injection in his left knee.  In November 2007, he reported that both knees had pain and episodes of going out.  He indicated that he had a brace for his left knee.  In December 2007, he reported ongoing bilateral knee pain.

On VA examination in March 2008, the Veteran reported having brief flare-ups of left knee pain two to three times per week, with rising from a seated position, using stairs, or squatting.  He stated that his right knee had similar but lesser pain symptoms.  He indicated that each knee occasionally gave way.  He stated that he wore a soft brace on his left knee, which enabled him to walk more.  He stated that his bilateral knee problems had some effect on his work, but not enough to stop him from performing his duties.  He related that his knee problems did not affect daily activities, but made him unable to do strenuous recreational activities.

The examiner found that each knee had motion from 0 to 140 degrees, without pain.  After repeated motions there was no decrease in function.  Stability was normal on testing.  There was some guarding of movement.  There was mild bilateral genuvarum, or bowleggedness.  Left knee x-rays were normal.  Left knee MRI showed possible meniscus tear and degenerative change.

In a March 2008 statement, the Veteran wrote that he had left and right knee problems and had received treatment to address those problems.  He stated that presently his right knee produced problems almost as much as the left one did.  He indicated that medication and shots only dulled, and did not eliminate, pain in his left knee.  He related that he wore daily a brace prescribed for his left knee.

Private chiropractic treatment records from September 2008 through March 2009 reflect the Veteran's reports of bilateral knee pain and the use of a brace on the left knee.  In VA treatment in October 2008, the Veteran reported chronic bilateral knee pain, with frequent episodes of increased pain.  A clinician observed that the Veteran walked with a steady gait.  In November 2008, a clinician fitted the Veteran with a hinged knee sleeve for his left knee, with goals of stabilization of the knee and decreased pain in the knee.

In May 2009, the Veteran wrote that he had problems with both knees, and had recently been provided braces to wear on both knees.  He stated that when he kneeled he usually had to be assisted in getting back up.  He reported that his left knee had been drained of fluid more than once, and that the left knee again had a meniscus tear.  In July 2009, the Veteran contended that his bilateral knee disabilities should be evaluated with separate ratings under Diagnostic Codes 5010 for arthritis and 5257 for instability.

In VA treatment notes in December 2009, the Veteran reported bilateral knee pain, with a change in walking or balance, but no falls in the past year.  In January and March 2010, he related ongoing bilateral knee pain.  In June 2010, he reported that he had been walking more, and that his knees were painful with walking and stair climbing.  A treating physician noted right knee tenderness, with mild laxity on drawer test (for cruciate ligament rupture).  Varus and valgus maneuver tests (for instability) were negative.  The left knee had tenderness, with negative results on all testing for instability.

On VA examination in June 2010, the examiner reported having reviewed the Veteran's claims file.  The Veteran stated that since service his left and right knee disabilities had gradually worsened.  He stated that his left knee disability was worse than the right.  He related that in both knees he had pain, stiffness, weakness, instability or giving way, and lack of endurance.  He reported that two to three times per month he had episodes of worse knee pain that lasted one to two days.  He stated that treatment for his bilateral knee disabilities included daily pain medication.  At the examination, he wore a brace on each knee.  He indicated that his job required walking and standing, and that prolonged standing and walking were aggravating his knee pain.  He indicated that knee pain limited him to 30 to 45 minutes of standing and half a mile of walking.  He stated that he had difficulty with repeated use of stairs.  He reported that he required assistance with lifting or carrying anything that weighed more than twenty pounds.  He stated that pain in his knees and back had caused him to miss five days of work in the last year.

The examiner found that each knee had motion from 0 to 140 degrees.  There was evidence of pain with the last 10 degrees of flexion and extension bilaterally, with worse pain in the left.  After three repetitions of motions, there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The left knee was tender to palpation.  In both knees there was guarding of motion throughout the ranges of motion, and very slow movement, more so in the left.  Examination showed full 5/5 muscle strength in both knees.  Testing for instability was negative bilaterally.  The Veteran moved with a normal gait pattern, but slowly.  The examiner's impression was mild degenerative joint disease of the bilateral knees.  The examiner provided the opinion that it was less likely than not that claimed instability of the knees was related to service, because no knee instability was found during the examination.

In VA treatment in March 2013, the Veteran reported increased, severe right knee pain.  He was using a cane to assist with walking.  Right knee x-rays showed mild degenerative changes.  In May 2013, he related left knee pain.  In June 2013, he reported increased bilateral knee pain.  He was able to walk using knee braces bilaterally.  Both knees braces were worn out, and were replaced.  A June 2013 left knee MRI showed findings consistent with a meniscal tear.  In July 2013, the Veteran reported pain and frequent popping in his left knee.  Testing for instability was negative.  He had a steroid injection in his left knee.

In VA treatment in January 2014, the Veteran reported increasing pain in both knees, worse with activity, especially going down stairs.  He wore braces on both knees.  A treating clinician noted tenderness and crepitus in both knees.  The ranges of motion were from 0 to 120 degrees in the left knee, and from 0 to 110 degrees in the right knee.  On testing, there were no signs of instability in either knee.  X-rays showed narrowing in both knees, valgus deformity in the left knee, and varus deformity in the right knee.  The Veteran had steroid injections in both knees.

In the March 2014 Board hearing, the Veteran reported that each of his knees had limitation of motion and had instability.  He contended that each knees should be assigned a rating for arthritis based on limitation of motion, as is presently the case, and that additional, separate ratings should be assigned for instability in each knee.  He also noted that a torn meniscus had been found in his left knee.  He reported having his bilateral knee pain was treated with daily pain medication and steroid injections every four months.  He stated that using stairs was particularly painful and difficult.  He indicated that to go down stairs he had to turn sideways and carefully take each step one at a time.  He reported that both knees felt unstable, and that he wore knee braces or used a cane to avoid falling.  He stated that the left knee was worse than the right.  He reported that five to six days a month he had more severe knee pain, and that on those days he tried to remain seated.  He indicated that he retired from his post-service work in equipment testing at least in part because of his knee disabilities.

Even taking pain into consideration, motion in each of the Veteran's knees has not been limited to less than 45 degrees of flexion or to more than 10 degrees of extension.  Therefore in each knee his arthritis does not warrant a rating higher than 10 percent.

The Veteran underwent left knee surgery with partial meniscectomy to address a meniscal tear.  Clinicians later found additional meniscal tearing in the Veteran's left knee.  Symptoms, including pain, related to the status of the Veteran's knee status post meniscus surgery is addressed by the existing rating for arthritis with joint pain.  Assignment of an additional, separate rating under Diagnostic Code 5259 would not be warranted, as it would constitute evaluating the same symptoms and disability under different diagnoses.  The evidence does not show that the Veteran's left knee has had frequent episodes of locking or effusion, such as would warrant a rating under Diagnostic Code 5258. 

The Veteran is seeking, for each knee, a rating for instability separate from the rating for arthritis.  There is mixed evidence as to whether there is instability in the Veteran's knees.  Most testing has not shown instability of either knee.  The Veteran reports that both knees are unstable, and that he has to be careful to avoid falling.  Treating clinicians prescribed braces for both knees, at least in part to improve stability.  Clinicians who have observed the Veteran have noted that he moves slowly and carefully.  On balance, the evidence sufficiently supports a finding of instability in each knee.  The Board therefore assigns separate ratings for instability, under Diagnostic Code 5257, of 10 percent in the left knee and 10 percent in the right knee.  The evidence shows instability that is not more than slight, and does not approach the level of moderate, so instability ratings higher than 10 percent each are not warranted.  The Board finds that, overall, the Veteran's own statements would support such a finding.   

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's left and right knee disabilities have not required frequent hospitalizations.  The Veteran has indicated that his left and right knee disabilities contributed to his decision to retire from his post-service employment.  His statements reflect, however, that while he was working the knee disabilities left him able to perform most of his duties, and caused no more than a few days per year of missed work.  The effects of his knee disabilities thus have not risen to the level of marked interference with employment.  With assignment of ratings for arthritis and for instability, the rating schedule criteria adequately address the manifestations and effects of the Veteran's knee disabilities.  The rating schedule provides for higher ratings for greater levels of disability than are present in this case.  Therefore it is not necessary to refer the ratings for the knee disabilities for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record raises the issue of unemployability, and the Board is addressing that issue in this decision, below.
TDIU

The Veteran contends that his service-connected disabilities make him unable to work, and led him to retire from employment he held after service.  VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

With the adjustments to ratings that the Board has granted in this decision, the Veteran's service-connected disabilities and the ratings for them are as follows: PTSD, rated at 50 percent; low back strain, rated at 20 percent, intervertebral disc space narrowing at T10-T11, rated at 10 percent; left knee degenerative joint disease, rated at 10 percent; left knee instability, rated at 10 percent; right knee degenerative joint disease, rated at 10 percent; right knee instability, rated at 10 percent; tinnitus, rated at 10 percent, seborrhea and folliculitis (psoriasis), rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  The PTSD is rated at more than 40 percent, and the combined rating, with consideration of the bilateral factor of disabilities of bilateral extremities, is 80 percent.  The Veteran's service-connected disabilities and the ratings for them meet the criteria for a TDIU.

The Veteran has reported that after service he worked in equipment inspection.  Evidence, including a June 2013 VA examination report, regarding the Veteran's PTSD reflects that as a result of his PTSD he had difficulty in his interactions with others at work.  He reported that he had great difficulty controlling his anger with his coworkers.  He stated that his anger control problem was sufficiently bad to make him concerned as to whether he could continue in his job.

The Veteran's service-connected back disabilities are evaluated as two separate disorders, low back strain and thoracic spine disc space narrowing.  On VA examination in June 2010, the Veteran reported that his back disorders reduced his capacity for standing, walking, and lifting objects.  He stated that the back disorders made it difficult for him to get in and out of a car or to put on his socks and shoes.  He reported that in 2009 he was on bed rest for two days during an episode of increased, severe back pain.  He also stated that in the preceding year he missed five days of work because of his back and knee problems.

The Veteran has reported that his left and right knee disabilities limit his endurance for standing and walking, and cause him considerable difficulty going down stairs.  As noted above, he has indicated that knee disabilities have caused him to miss a few days of work.  

In his March 2014 Board hearing, he related an episode in which he was incapacitated for three days because of an exacerbation of his knee disabilities.  He indicated that his knee disabilities were a factor in his decision to retire from his post-service employment. 

The Veteran has not indicated that his tinnitus, hearing loss, or disorders affecting skin on his hands and lower extremities specifically affect his capacity for work.  In the March 2014 Board hearing, the Veteran stated that if he did not have all of his service-connected disabilities, he would still be working.

The Veteran's PTSD adversely affects his ability to handle interaction with others in a work setting.  His back and knee disabilities limit his capacity for physically demanding tasks and his endurance in ordinary activity.  He has credibly stated that the combined effects of his service-connected disabilities led him to determine that he could not continue working.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a conclusion that the combined effects of the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  The Board therefore grants a TDIU.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in April 2004, November 2007, December 2007, February 2008, and October 2011.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased disability ratings.  The letters informed the Veteran how VA assigns effective dates.  The letters also stated who was to provide the evidence. 

In the March 2014 Travel Board hearing, the undersigned VLJ fully explained the issues, and suggested that the Veteran consider whether his circumstances raised the issue of entitlement to a TDIU.  The VLJ also inquired into the existence of any additional relevant evidence that might be submitted or sought.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the March 2014 Travel Board hearing.  The Veteran has had VA examinations that provided information relevant to and adequate for considering the appropriate ratings for his knee disabilities, and that provided information regarding the effects of the Veteran's service-connected disabilities on his capacity for employment.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the issues on appeal.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

A 10 percent disability rating for left knee degenerative joint disease is continued.

Assignment of a separate 10 percent disability rating for left knee instability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A 10 percent disability rating for right knee degenerative joint disease is continued.

Assignment of a separate 10 percent disability rating for right knee instability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


